Case 8:21-cv-00839-SDM-AAS Document 68-1 Filed 06/02/21 Page 1 of 10 PageID 3201




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   STATE OF FLORIDA,                         )
                                             )
         Plaintiff,                          )
                                             )
   and                                       )
                                             )
   STATE OF ALASKA,                          )
                                             )
         Plaintiff-Intervenor,               ) Case No.: 8:21-CV-839-SDM-AAS
                                             )
         v.                                  )
                                             )
   XAVIER BECERRA, Secretary of              )
   Health and Human Services, in his         )
   official capacity; HEALTH AND             )
   HUMAN SERVICES; ROCHELLE                  )
   WALENSKY, Director of Centers for         )
   Disease Control and Prevention, in        )
   her official capacity; CENTERS FOR        )
   DISEASE CONTROL AND                       )
   PREVENTION; UNITED STATES                 )
   OF AMERICA,                               )
                                             )
         Defendants.                         )
   ___________________________________

                      STATE OF ALASKA’S COMPLAINT FOR
                          DECLARATORY JUDGMENT

                                 INTRODUCTION

         1.   The State of Alaska, through the office of the Attorney General,

  brings this action for declaratory judgment as to the validity and legality of

  the U.S. Department of Health and Human Services (HHS), Centers for


                                         1
Case 8:21-cv-00839-SDM-AAS Document 68-1 Filed 06/02/21 Page 2 of 10 PageID 3202




  Disease Control and Prevention’s (CDC) October 31, 2020 Conditional Sailing

  Order and the technical guidance issued pursuant to that order.

                                      PARTIES

        2.     Plaintiff-Intervenor, the State of Alaska, is a sovereign state and

  has the authority and responsibility to protect its sovereignty, the wellbeing

  of its public fisc and the health, safety, and welfare of its citizens.

        3.     Plaintiff State of Florida is a sovereign state and has the

  authority and responsibility to protect its sovereignty, the wellbeing of its

  public fisc and the health, safety, and welfare of its citizens.

        4.     Defendants are the United States, appointed officials of the

  United States government, and United States governmental agencies

  responsible for the issuance and implementation of the challenged

  administrative actions.

        5.     Defendant CDC is a component of the Department of Health and

  Human Services.

        6.     Defendant Department of Health and Human Services is an

  agency of the United States.

        7.     Defendant Rochelle Walensky is the Director of the CDC and is

  being sued in her official capacity.

        8.     Defendant Xavier Becerra is the Secretary of HHS and is being

  sued in his official capacity.

                                           2
Case 8:21-cv-00839-SDM-AAS Document 68-1 Filed 06/02/21 Page 3 of 10 PageID 3203




                          JURISDICTION AND VENUE

        9.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331. The

  judicial review provisions of the APA waive sovereign immunity of the

  Federal government, and provide the right of judicial review for persons

  suffering a legal wrong because of agency action or who are adversely affected

  or aggrieved by agency action within the meaning of a relevant statute. 5

  U.S.C. § 702–706.

        10.    The APA authorizes this Court to decide all relevant questions of

  law, interpret constitutional, statutory, and regulatory provisions, and

  determine the meaning or applicability of the terms of an agency action, and

  to hold unlawful and set aside agency action that is not in accordance with

  law or is in excess of statutory authority. 5 U.S.C. § 706.

        11.    The Court is authorized to award the requested declaratory relief

  5 U.S.C. § 706, and 28 U.S.C. §§ 2201–02.

        12.    Venue is proper in this Court under 28 U.S.C. § 1391(e) because

  this action is brought against officers of agencies of the United States in their

  official capacities and the actions and decisions challenged by this lawsuit

  were made, at least in part, in Florida and have a direct impact on the State

  of Florida. Venue lies in this district because Tampa Bay is a major cruise

  port and a substantial part of the events or omissions giving rise to the claim

  occurred in this judicial district.

                                          3
Case 8:21-cv-00839-SDM-AAS Document 68-1 Filed 06/02/21 Page 4 of 10 PageID 3204




                          FACTUAL BACKGROUND

        13.   Alaska is a major cruise destination. In 2019, more than one

  million people visited Alaska by cruise ship.

        14.   The State of Alaska derives direct revenue from the cruise

  industry and in the form of state taxes, fishing and hunting licenses, state

  park fees, passenger related revenues, and environmental compliance fees.

  State taxes include a per-passenger tax paid directly by cruise lines to the

  State of Alaska, revenues from which are passed on to municipalities. A.S.

  43.52.200 et seq. Environmental compliance fees are also paid directly by

  cruise lines to the State of Alaska. AS 46.03.480.

        15.   Alaska’s port communities visited by cruise lines also derive

  direct revenue from the cruise industry in the form of moorage and port fees,

  sales tax, and other revenue.

        16.   In 2019, thousands of jobs in Alaska were directly dependent on

  cruise tourism, and cruise tourism accounted for significant economic activity

  in the state.

        17.   Alaska’s cruise season is limited by weather, with most ships

  visiting between May and September each year.

        18.   In March of 2020, in response to the global COVID-19 pandemic,

  the CDC issued a No Sail Order and Suspension of Further Embarkation.

  This order applied to passenger-carrying vessels with a carrying capacity of

                                         4
Case 8:21-cv-00839-SDM-AAS Document 68-1 Filed 06/02/21 Page 5 of 10 PageID 3205




  250 or more individuals operating in waters subject to the jurisdiction of the

  United States with an itinerary anticipating an overnight stay for passengers

  or crew. 60 Fed. Reg. 16628. The CDC renewed the No Sail Order in separate

  orders issued on April 9, July 16, and September 20, 2020. See 85 Fed. Reg.

  21004, 85 Fed. Reg. 44085, 85 Fed. Reg. 62732.

        19.   The CDC cited §§ 361 and 365 of the Public Health Service Act,

  42 U.S.C. §§ 264, 268 and 42 C.F.R. §§ 70.2, 71.31(b), and 71.32(b) as

  authority for the No Sail Orders. 85 Fed. Reg. at 62737.

        20.   As a result of the pandemic, most cruise lines also voluntarily

  suspended cruising until October of 2020.

        21.   Alaska’s summer 2020 cruise season was cancelled. Alaska and

  its port-of-call municipalities lost direct revenues, and the State paid

  significant amounts in unemployment benefits to laid-off workers whose

  employment was dependent on the cruise tourism industry. Further, the

  State of Alaska lost millions of dollars into its economy through job creation,

  cruise passenger on-shore spending and other direct and indirect effects.

        22.   On October 30, 2020, the CDC issued a “Conditional Sailing

  Order” that promised a “phased resumption of cruise ship passenger

  operations.” 85 Fed. Reg. 70153, 70163. The initial phase consisted of testing

  and additional safeguards for crew members while the CDC ensures

  operators build the laboratory capacity needed to test future passengers.

                                          5
Case 8:21-cv-00839-SDM-AAS Document 68-1 Filed 06/02/21 Page 6 of 10 PageID 3206




  Subsequent phases would include “simulated voyages,” certification for ships

  that meet specific requirements, and resumption of passenger voyages.

        23.   On April 2, 2021, the CDC issued technical guidance for Phase 2a

  of its phased approach (simulated voyages), and imposed additional

  requirements under Phase 1.

        24.   The April 2, 2021 technical guidance was unclear, incomplete and

  unworkable as a practical matter. It did not provide a path to resumption of

  cruising in time for any part of Alaska’s cruise season.

        25.   On April 28, 2021, the CDC issued a “dear colleague” letter to

  cruise industry associates giving further guidance regarding simulated

  voyages. This letter advised, among other things, that cruise operators

  requiring 95% of passengers and 98% of crew to be fully vaccinated against

  COVID-19 will not have to undergo the simulated voyages phase before

  resuming passenger voyages.

        26.   On May 5, May 12, May 18, and May 26 the CDC issued further

  guidance regarding simulated voyages and resumption of passenger voyages.

  On information and belief, further guidance will be forthcoming in the weeks

  following the date of this Complaint.

        27.   The majority of cruise passengers that visit Alaska do so on

  foreign flagged vessels which are subject to 46 U.S.C. § 55103, also known as

  the Passenger Vessel Services Act. The Passenger Vessel Services Act

                                          6
Case 8:21-cv-00839-SDM-AAS Document 68-1 Filed 06/02/21 Page 7 of 10 PageID 3207




  requires foreign-flagged, passenger-carrying vessels to stop in a foreign port

  on voyages that stop in U.S. ports. Typically, foreign flagged cruise ships with

  Alaska itineraries meet this requirement by stopping in one or more

  Canadian ports.

        28.     Canada has closed its ports to Alaska-bound cruise ships due to

  COVID-19 through February of 2022.

        29.     On May 24, 2021 President Biden signed into law the Alaska

  Tourism Restoration Act which temporarily waives the foreign-stop

  requirements of the Passenger Vessels Services Act for Alaska-bound cruises,

  on conditions. One of those conditions is that cruise ships obtain a

  Conditional Sailing Certificate from the CDC and operate in compliance with

  that certificate, including with restrictions and guidance issued after the date

  of the Act.

        30.     As a result of the Alaska Tourism Restoration Act and the

  updates to the CDC’s guidance, several cruise lines have scheduled one or

  more vessels for Alaska itineraries for late July-September of 2021.

        31.     On information and belief, as of the date of this complaint, the

  CDC has not yet issued conditional sailing certificates for any of the vessels

  scheduled to visit Alaska this summer.




                                           7
Case 8:21-cv-00839-SDM-AAS Document 68-1 Filed 06/02/21 Page 8 of 10 PageID 3208




        32.    On information and belief, as of the date of this complaint, the

  CDC has not yet approved any port or multiport agreements for Alaskan

  ports scheduled to receive cruise ship visits this summer.

        33.    On information and belief, more ships would visit Alaska, and/or

  more passengers would book cruises on ships already scheduled to visit

  Alaska, if the conditions imposed by the CDC's Conditional Sailing

  Certificates were less onerous.

        34.    More cruise ships and cruise passengers visiting Alaska this

  summer means more direct revenues to the State of Alaska and port-of-call

  municipalities, fewer unemployed cruise tourism workers drawing

  unemployment benefits, and greater overall benefits to Alaska’s economy.

                           CLAIM FOR RELIEF
        (Violation of the Public Health Services Act and the APA)

        35.    Alaska incorporates by reference each of the allegations in

  paragraphs 1 through 33.

        36.    The APA provides that courts shall set aside agency action,

  findings, and conclusions found to be arbitrary, capricious, an abuse of

  discretion, or otherwise not in accordance with law, or in excess of statutory

  jurisdiction, authority, or limitations. 5 U.S.C. § 706.

         37.   The CDC’s Conditional Sailing Order and technical guidance are

   contrary to the Public Health Services Act and related regulations, an abuse


                                          8
Case 8:21-cv-00839-SDM-AAS Document 68-1 Filed 06/02/21 Page 9 of 10 PageID 3209




  of discretion, and arbitrary and capricious, and therefore must be set aside.

  42 U.S.C. §§ 264, 268; 42 C.F.R. §§ 70.2, 71.31(b), 71.32(b); 5 U.S.C. § 706.

        38.   Further, the APA requires federal agencies to provide notice and

  comment on substantive rules that affect individual rights and obligations. 5

  U.S.C. §553. The CDC has failed to comply with this requirement for any

  aspect of the Conditional Sailing Order and guidance issued under it.

        39.   The CDC’s open-ended “request for information” published on

  July 20, 2020 did not satisfy the requirements of the Administrative

  Procedures Act. Among other things, it gave no notice of either the terms or

  substance of the proposed rule. See 85 C.F.R. 44083-02; 5 U.S.C. §553

                             PRAYER FOR RELIEF
                            (Declaratory Judgment)

        For the foregoing reasons, the State of Alaska respectfully requests

  that this Court enter declaratory judgment that all or part of the CDC’s

  Conditional Sailing Order and guidance issued under it is invalid and/or

  unlawful, award Alaska its costs of litigation and attorneys’ fees to the extent

  recoverable under applicable law, and grant Alaska such further relief as

  may be just and equitable.




                                         9
Case 8:21-cv-00839-SDM-AAS Document 68-1 Filed 06/02/21 Page 10 of 10 PageID 3210




        Dated June 2, 2021.

                                     TREG R. TAYLOR
                                     ATTORNEY GENERAL

                                     By:    /s/ Lael A. Harrison
                                            Lael A. Harrison
                                            Assistant Attorney General
                                            Alaska Bar No. 0811093
                                            (Pro Hac Vice)

                                     By:    /s/ Jessica M. Alloway
                                            Jessica M. Alloway
                                            Assistant Attorney General
                                            (Pro Hac Vice)
                                            Alaska Bar No. 1205045
                                            1031 West Fourth Avenue,
                                            Suite 200
                                            Anchorage, AK 99501
                                            Telephone: (907) 269-5275
                                            Facsimile: (907) 276-3697
                                            Email: lael.harrison@alaska.gov
                                            Email: jessie.alloway@alaska.gov

                                            Mohammad O. Jazil (FBN 72556)
                                            mjazil@hgslaw.com
                                            Edward M. Wenger (FBN 85568)
                                            edw@hgslaw.com
                                            HOPPING GREEN & SAMS, P.A.
                                            119 South Monroe Street, Suite 300
                                            Tallahassee, Florida 32301
                                            Phone: (850) 222-7500
                                            Fax: (850) 224-8551

                                            Attorneys for the State of Alaska




                                       10
